Mr. Chief Justice Hollerioh delivered the opinion of the court: On May 25,1933, pursuant to proper requisition, claimant shipped to the State Training School for Girls at Geneva merchandise for the use of such institution of the value of $9.00. Claimant billed the respondent therefor on the same day, but apparently the bill was overlooked. Duplicate bill was sent on December 15,1933 and another on February 19,1934. On October 25, 1934 claimants were advised by John 0. Weigel, fiscal supervisor of respondent, that on account of the fact that the invoice antedates the current biennium, the same would have to be presented to this court. The merchandise in question was ordered by respondent and was duly received by it, together with the bill therefor. The failure of claimant to receive payment therefor resulted from no fault on its part, and it is entitled to an award for the amount claimed. Award is therefore entered in favor of the claimant for the sum of Nine Dollars ($9.00).